DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Zhang et al. (CN-104157000-A), teaches discloses a method for rendering of simulating illumination performed at a terminal having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (¶0002, ¶0008; ¶0067, ¶0074), comprising: baking a high-precision model corresponding to a preset first virtual object model to obtain first normal information (Figures 5-6; ¶0079-0080) corresponding to each grid vertex of a plurality of grid vertices associated with the preset first virtual object model (Figures 1-3, 5-6 and 9; ¶0004; ¶0054-0058; ¶0079; ¶0081); obtaining first grid vertex information of the preset first virtual object model, the first grid vertex information including first normal information (Figures 1-3, 5-6 and 9; ¶0004; ¶0054-0058; ¶0079; ¶0081); performing vertex space conversion on the first normal information to obtain second normal information corresponding to the first grid vertex information (¶0081-0088); obtaining first illumination information corresponding to the first grid vertex information according to the second normal information; and rendering the first virtual object model by using the first illumination information to obtain a second virtual object model (¶0008; ¶0031; ¶0074).
Zeng et al.  (WO-2015/188749-A1), teaches the first grid vertex information including first color information (¶0032-0033); obtaining first illumination information according to a preset .
Chmielewski et al. (US-2014/0028678-A1), teaches normalizing the third normal information to obtain the second normal information (Fig. 14; ¶0089-0090); storing color information on each vertex (¶0021).
Lalonde et al. (US-2015/0146972-A1), teaches obtaining a scene file and establishing a first scene according to the scene file (Fig. 3; ¶0018; Fig. 5 and ¶0037; ¶0040).
Found references:  
VanWelzen (US-2002/0158881-A1), teaches apparatus and methods for creating and displaying computer graphics and, more particularly, to an apparatus and method for accelerating 2D vector graphics using both a general purpose computer and conventional 3D graphics hardware (Abstract). VanWelzen further teaches a gradient map having a color value corresponding to the UV coordinate values of the each vertex (¶0037).
Ha et al. (US-2017/0193690-A1), teaches a three-dimensional (3D) rendering method and apparatus to render a 3D scene is disclosed. The 3D rendering apparatus determines color values of vertices shaded by a direct virtual light source (Abstract). Ha further teaches determining of the color values of the vertices may include determining the color values of the vertices based on a location and a color of the direct virtual light source, and locations, colors, and normals of the vertices (¶0016).
Cotter et al. (US-2009/0174701-A1), teaches a system and method are described for performing motion capture on a subject (Abstract). Cotter further teaches the motion capture system is able to better separate the patterns applied to the performer's face from the normally-illuminated image of the face or other artifacts of normal illumination such as highlights and shadows (¶0049).


When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "baking, by the terminal, a high-precision model corresponding to a preset first virtual object model to obtain first normal information corresponding to each grid vertex of a plurality of grid vertices associated with the preset first virtual object model, the first normal
information recording value details of highlights and shadows of the grid vertex;" “storing, by the terminal, the first normal information corresponding to each grid vertex at a corresponding pixel point on a normal map associated with the preset first virtual object model;” as recited by amended independent claim 1 (emphasis added) as described in the specification at figure 1 and at least at paragraphs [0009], [0036], [0045], [0060], [0069].
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 8-15 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619